            Case 5:20-cv-06492-JMG Document 2 Filed 01/25/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Hilda Montero,                                  :
                                                :
                        Plaintiff,              :     Case No. 5:20-cv-06492
                                                :
       v.                                       :     NOTICE OF VOLUNTARY DISMISSAL
                                                :     WITHOUT PREJUDICE
Nordstrom Fulfillment Center,                   :     Fed. R. Civ. P. 41(a)(1)(A)(ii)
                                                :
                        Defendant.
                                                :
                                                :

         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Hilda Montero, by

 and through her undersigned counsel, voluntarily dismisses this action, without prejudice, in order

 to pursue it in arbitration.

  Dated: January 22, 2021                           MALAMUT & ASSOCIATES

                                                    /s/ Mark R. Natale
                                                    Mark R. Natale, Esq.
                                                    MALAMUT & ASSOCIATES
                                                    457 Haddonfield Road, Suite 500
                                                    Cherry Hill, NJ 08002
                                                    856.424.1808 Telephone
                                                    856.424.2032 Facsimile
                                                    mnatale@malmutlaw.com

                                                    ATTORNEY FOR PLAINTIFF
                                                    HILDA MONTERO
             Case 5:20-cv-06492-JMG Document 2 Filed 01/25/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

         I, Mark R. Natale, hereby certify that on the 19th day of January, 2021, I caused the

foregoing NOTICE OF VOLUNTARY DISMISSAL to be filed via ECF and that Defendant’s

counsel, Martha J. Keon and Kimberly Saginario of Littler Mendelson, P.C., are filing users under

the ECF system. Upon the electronic filing of a pleading or other document, the ECF system will

automatically generate and send a Notice of Electronic Filing to all filing users associated with

this case. Electronic service by the Court of the Notice of Electronic Filing constitutes service of

the filed document and no additional service upon a filing user is required.



                                              /s/ Mark R. Natale
                                              Mark R. Natale
4814-9462-9336.1 058713.1138




                                                 2
